DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
Applicants argues that the new amendment has been made to clarify that the video light from  the optical element reaches the concave mirror without being reflected by intervening mirror. The examiner respectfully disagrees based off  the definition of straight (in a straight line; directly.dictionary.com). Using BRI, the examiner has interpreted that the video light travels staright to (directly) to the concave mirror and that does not limit the claim to mean without any intervening mirrors.  Namabar teaches wherein video light from the optical element (22)  travels straight to the concave mirror (24) because the light goes directly from optical element 22 to concave mirror 24).  


Applicants argues that the new amendment has been made to clarify that the video light from  the optical element reaches the concave mirror without being reflected by intervening mirror. The examiner respectfully disagrees based off  the definition of straight (in a straight line; directly.dictionary.com). Using BRI, the examiner has interpreted that  Namabar teaches wherein video light from the optical element (22)  travels straight to the concave mirror (24) because the light goes directly from optical element 22 to concave mirror 24).  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticapated by Nambara (US Patent Publication Number 2016/0306169 A1).
Nambara discloses, as claimed in  claim 1, a head up display (100) apparatus configured to display a virtual image (4) corresponding to video to a driver by projecting the video onto a windshield (3) of a vehicle, the head up display apparatus comprising: a video display apparatus (10) including an LED light source (12a) (.para. [0025]) and a display element (16), the video display apparatus being configured to form the video on the display element (.para. [0025]); and a virtual image optical system (20) configured to cause light emitted from the video display apparatus to be reflected by the windshield (3) to display the virtual image in front of the vehicle, wherein the virtual image optical system (20) includes a concave mirror (24) and an optical element (22),  wherein video light from the optical element ( 22) travels straight to the concave mirror (24) and wherein a freeform surface (24a) of the concave mirror is set so that an optical axis of video light traveling from the concave mirror toward the windshield (3) is inclined in a horizontal direction (See Figure 1 “ the light has an incline or offset from the light coming from element 22”).
Nambara discloses, as claimed in claim 9, wherein the video light from the optical element (22) reaches the concave mirror (24) directly without being reflected by another mirror1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Publication Number 2016/0306169 A1) in view of Yonetani (US Patent Publication Number 2016/0195719 A1).
Nambara discloses, as claimed in claim 2, further comprising: a housing (2) in an inside of which the video display apparatus (10) and the concave mirror (24) are stored, Nambara fails to explicitly teach wherein an opening is formed on a part of the housing, a dimension and a shape of the opening allowing the video light whose optical axis is inclined in the horizontal direction to pass through the opening toward the windshield. In a related endeavor, Yonetani teaches a head up display (100) apparatus wherein an opening (102) is formed on a part of the housing (100), a dimension and a shape of the opening allowing the video light whose optical axis (See Figure 1) is inclined in the horizontal direction to pass through the opening toward the windshield (220). 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara, with the opening, as taught by Yonetani, for the purpose of allowing a viewer to visually recognize a virtual image (.para. [0002]).

	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara and Yonetani, with the opening as taught by Yonetani, for the purpose of allowing a viewer to visually recognize a virtual image (.para. [0002]).
Nambara discloses, as claimed in claim 4, further comprising: a reflecting plate (240) (.para. [0059]) provided at a part of an optical path, the reflecting plate being configured to block or transmit solar light (9) intruding in the housing, the optical path reaching the display element from the opening of the housing via the concave mirror (24).

Claim 5-8  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Number 2016/0306169 A1) in view of Kiode (US Patent Number 6,100,943A).
Nambara discloses, as claimed in  claim 5,  discloses a head up display (100) apparatus configured to display a virtual image (4) corresponding to video to a driver by projecting the video onto a windshield (3) of a vehicle, the head up display apparatus comprising: a video display apparatus (10) including an LED light source (12a) (.para. [0025]) and a display element (16), the video display apparatus being configured to form the video on the display element (.para. [0025]); and a virtual image optical system (20) configured to cause light emitted from the video display apparatus to be reflected by the windshield (3) to display the virtual image in 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara, with the opening, as taught by Kiode, for the purpose of improving the visibility and hence enhancing the value as a product. (Col 1, 54-55).
Nambara discloses, as claimed in claim 7, wherein the reflecting plate (240) is provided on a part of the optical path reaching the light source (12a) from the concave mirror (24).
Nambara discloses, as claimed in  claim 8,wherein the reflecting plate (240) allows the optical path to be opened or closed automatically (see element 250 when 250 inserts 240 it’s a closed path and when 250 removes 240 its considered open. .para. [0063]).
2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nambara (US Patent Publication Number 2016/0306169 A1) in view of Kiode (US Patent Number 6,100,943A) and in view of Matsushita (US Patent Publication Number 2017/0153452 A1).
Nambara and Kidoe fail to teach, as claimed in claim 6, wherein the reflecting plate is provided at the opening of the housing. In a related endeavor, Matsushita teaches wherein the reflecting plate (23) is provided at the opening (22a) of the housing (22).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modify the display, as taught by Nambara and Kiode, with the reflecting plate, as taught by Matsushita, for the purpose of improving the visibility and hence enhancing the value as a product. (Col 1, lines 54-55).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In Namabara the light travels from the optical element (mirror 22) directly to the concave mirror 24. No other mirrors appear in between elements 22 and 24.
        2 In Namabara the light travels from the optical element (mirror 22) directly to the concave mirror 24. No other mirrors appear in between elements 22 and 24.